Exhibit 10.16(a)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
by and between WellPoint, Inc., an Indiana corporation (“WellPoint”) with its
headquarters and principal place of business in Indianapolis, Indiana
(WellPoint, together with its subsidiaries and affiliates are collectively
referred to herein as the “Company”), and Richard Zoretic (“Executive”) as of
October 26, 2012, and effective as of the Closing Date (as hereinafter defined).

 

W I T N E S S E T H

 

WHEREAS, WellPoint and Executive are parties to that certain Employment
Agreement dated as of July 9, 2012 (the “Employment Agreement”) and effective
upon the Closing Date;

 

WHEREAS, WellPoint has entered into an agreement and plan of merger with
AMERIGROUP Corporation, a Delaware corporation, pursuant to that certain
Agreement and Plan of Merger, dated as of July 9, 2012, by and among AMERIGROUP
Corporation, WellPoint and WellPoint Merger Sub, Inc. (the “Merger Agreement”);

 

WHEREAS, the “Closing Date” shall have the meaning specified in the Merger
Agreement; and

 

WHEREAS, WellPoint and Executive desire to amend the Employment Agreement as
provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
is hereby acknowledged, the Employment Agreement is hereby amended as follows:

 

1. Section 8(d) of the Employment Agreement is amended and restated as follows:

 

(d) WITHOUT CAUSE. Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability
(provided, (1) that any such written notice of involuntary termination without
Cause delivered to the Executive during the thirty (30) day period immediately
following the Closing Date shall specify that the Executive’s date of
termination shall be no earlier than thirty (30) days after the date of the
delivery of such notice and such termination of employment shall in no event be
effective prior to the end of such thirty (30) day or longer notice period and
(2) that during such 30-day or longer notice period the Executive shall be
treated as an active employee of the Company for all purposes of this
Agreement).

 

1



--------------------------------------------------------------------------------

Exhibit 10.16(a)

 

2. The capitalized terms in this Amendment shall have the same meaning ascribed
to them in the Employment Agreement.

 

3. No rules of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation of
this Amendment or the Employment Agreement (including all of the exhibits and
schedules) or any amendments thereto.

 

4. The Employment Agreement, as amended by this Amendment, states the entire
agreement between the parties with respect to the subject matter hereof and
thereof, including compensation, and supersedes any prior or contemporaneous
oral or written proposals, statements, discussions, negotiations, or other
agreements. All references in the Employment Agreement (including in any
exhibits, schedules and other attachments) to “this Agreement,” “herein,”
“hereunder” or any similar reference shall be deemed to mean and refer to the
Employment Agreement, as amended by this Amendment.

 

5. This Amendment shall be governed by and construed in accordance with the law
of the State of Indiana applicable to contracts made and to be performed
entirely within that State, without regard to its conflicts of law principles.

 

6. This Amendment shall be null and void if the Merger Agreement terminates for
any reason and shall only become effective as of the Closing Date.

 

2



--------------------------------------------------------------------------------

Exhibit 10.16(a)

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as of the date first written above.

 

WELLPOINT, INC. By:   /s/ Randy Brown Name:   Randy Brown Its:   EVP & Chief
Human Resources Officer Date:   11/2/12 EXECUTIVE /s/ Richard C. Zoretic Date:  
10/26/12

 

3